Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered January 30, 1997, as amended March 5, 1997, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of 2V4 to 4V2 years, and judgment, same court and Justice, rendered January 30, 1997, convicting defendant, upon his plea of guilty, of violation of probation, and sentencing him to a concurrent term of 1 year, unanimously affirmed.
The verdict was based upon legally sufficient evidence and was not against the weight of the evidence. Credibility and identification issues were properly presented to the jury and there is no basis upon which to disturb its findings. Concur— Williams, J. P., Tom, Rubin and Andrias, JJ.